                   6IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )                1:06CR100-1
                                          )
ANTHONY CHARLES CARTER                    )

                              MEMORANDUM ORDER

      This matter is before the Court on Defendant Anthony Charles Carter’s pro

se Emergency Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)

[Doc. #128]. He is concerned about exposure to COVID-19 because of his medical

conditions. For the reasons explained below, his motion is denied.

      On September 26, 2006, Carter was sentenced to 360 months’

imprisonment. Pursuant to 18 U.S.C. § 3582(c)(1)(A), “[t]he court may not

modify a term of imprisonment once it has been imposed except”, as is relevant

here, “upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier”. Carter

claims to have “made his request to the warden, and waited the waiting period of

30 days”, but he did not provide the date, content, or a copy of his request to the

warden or the date the warden received the request. Without that information, it

cannot be determined that Carter has, indeed, complied with these procedural

requirements.




        Case 1:06-cr-00100-NCT Document 130 Filed 01/06/21 Page 1 of 4
      Even if Carter had exhausted his administrative remedies, he has not met his

burden of showing extraordinary and compelling reasons warranting relief. See 18

U.S.C. § 3582(c)(1)(A)(i); see also United States v. McCoy, 981 F.3d 271, 284

(4th Cir. 2020) (finding “no ‘applicable’ policy statement governing compassionate-

release motions filed by defendants under the recently amended § 3582(c)(1)(A),”

“empower[ing]” courts “to consider any extraordinary and compelling reason for

release that a defendant might raise”) (citation omitted); U.S. Sentencing Guideline

§ 1B1.13, Application n.1 (explaining circumstances found to be extraordinary and

compelling) cited in McCoy, 981 F.3d at 282 n.7 (noting that § 1B1.13 “remains

helpful guidance even when motions are filed by defendants”).

      Carter claims to suffer from “severe heart and blood pressure issues, along

with severe allergy and sinus problems”, “making him a high risk for fatality if he

were to get the virus.” He also identifies “lung problems”, anemia, hyperlipidemia,

and “High obesity” as among his medical conditions. The medical records that

Carter submitted evidence hypertension as of June 2020, but no other diagnoses

recognized by the Centers for Disease Control and Prevention (“CDC”) as

increasing or possibly increasing his risk of severe illness from the virus that causes

COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (updated Dec. 29, 2020)

(identifying, as is relevant here, chronic obstructive pulmonary disease, heart

conditions (such as heart failure, coronary artery disease, or cardiomyopathies),

obesity, and severe obesity as conditions increasing the risk of severe illness for

                                          2



        Case 1:06-cr-00100-NCT Document 130 Filed 01/06/21 Page 2 of 4
adults of any age and hypertension as possibly increasing the risk of severe

illness). For example, a 2009 chest x-ray was conducted after Carter complained

of a “new onset of palpitations and dyspnea on exertion”, but the results revealed

“clear” lungs and “stable” cardiac findings, and a July 2018 exam noted

“Pulmonary” “Auscultation” as “Clear to Auscultation” with no wheezing. There

were “Abnormal ECG[s]” in January 2015 and a “Borderline ECG” in December

2015; however, in July 2018 while being evaluated in the chronic care clinic, his

cardiac evaluation is noted as showing “Regular Rate and Rhythm” and “Normal S1

and S2”. There is no mention of obesity or Carter’s height and weight from which

his body mass index could be calculated. In sum, of Carter’s documented health

conditions, only hypertension is recognized as possibly increasing his risk of severe

illness were he to contract COVID-19.

      Carter claims that it is impossible to practice frequent handwashing,

sterilizing of surfaces, and social distancing at his prison facility and that he is

exposed to COVID-19 because of the “negligence of prison staff” but does not

elaborate further. He is housed at FCI Williamsburg,

https://www.bop.gov/mobile/find_inmate/index.jsp#inmate_results, where eighty-

six of its 1,362 inmates were reported to be infected with COVID-19 as of January

5, 2021, while thirty-four had recovered,

https://www.bop.gov/locations/institutions/wil/, https://www.bop.gov/coronavirus/

(also reporting eight staff members presently infected and no deaths). Carter has

provided no release plan, so it cannot be determined that he would be better

                                            3



        Case 1:06-cr-00100-NCT Document 130 Filed 01/06/21 Page 3 of 4
protected from contracting the virus that causes COVID-19 were he to be

released. 1

       To the extent that Carter relies on his medical conditions outside the context

of COVID-19 as extraordinary and compelling reasons, he has not alleged or

evidenced that he is unable to receive necessary medical care in the custody of the

Bureau of Prisons or that any serious condition substantially diminishes his ability

to provide self-care in the prison environment. See, e.g., U.S. Sentencing Guideline

§ 1B1.13, Application n.1(A).

       For the reasons explained above, IT IS HEREBY ORDERED that Defendant

Anthony Charles Carter’s pro se Emergency Motion for Compassionate Release

Under 18 U.S.C. § 3582(c)(1)(A) [Doc. #128] is DENIED.

       This the 6th day of January, 2021.

                                             /s/ N. Carlton Tilley, Jr.
                                       Senior United States District Judge




1
  As of the filing of this Order, two COVID-19 vaccines have been granted
emergency use authorization and have begun being administered throughout the
country.

                                          4



        Case 1:06-cr-00100-NCT Document 130 Filed 01/06/21 Page 4 of 4
